 



Exhibit 10.28(f)
HCA Inc. (the “Company”)
2008 Named Executive Officer Salaries and Performance Excellence Program Targets
The following table sets forth the 2008 annual base salaries and the 2008
Performance Excellence Program (“PEP”) targets as a percentage of 2008 base
salary for the Company’s Named Executive Officers.

                      2008 Base   2008 PEP Named Executive Officer   Salary  
Target
Jack O. Bovender, Jr. (Chairman and Chief Executive Officer)
  $ 1,620,228       126 %
Richard M. Bracken (President and Chief Operating Officer)
  $ 1,060,872       96 %
R. Milton Johnson (Executive Vice President and Chief Financial Officer)
  $ 790,000       66 %
Samuel N. Hazen (President, Western Group)
  $ 788,672       66 %
Beverly B. Wallace (President, Shared Services Group)
  $ 700,000       66 %

The 2008 PEP is administered pursuant to the terms of the 2008-2009 Senior
Officer Performance Excellence Program filed as an exhibit to the Company’s
annual report on Form 10-K for the fiscal year ended December 31, 2007.

